   Case 4:19-cv-00299-RSB-CLR Document 9 Filed 08/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 ROSALIND BACON,

                Plaintiff,                                   CIVIL ACTION NO.: 4:19-cv-299

         v.

 LAUREN NOLTE, et al.,

                Defendants.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 10, 2020, Report and Recommendation, (doc. 7), to which the plaintiff has filed

objections (doc. 8). The Court ADOPTS the Report and Recommendation as its opinion and

DISMISSES plaintiff’s complaint. (Doc. 15).

       The Magistrate Judge identified two problems with plaintiff’s complaint: (1) that the

individual defendants are improper parties because the Americans with Disabilities Act (ADA)

does not provide individual liability; and (2) that Robert Half International (RHI) did not contribute

to the alleged discrimination. (See doc. 7). Plaintiff’s objection does not address the first

deficiency at all. Though she stresses that individual defendants possessed knowledge of her

disability (doc. 8 at 3–4), she does not offer any argument for why such knowledge creates a theory

of liability and recovery that is not otherwise available under the relevant statute.

       Plaintiff’s objection to the Magistrate’s finding that RHI did not contribute to the alleged

discrimination is somewhat difficult to parse, but the Court understands her position to be that RHI

was aware of her disability and, eventually, the alleged harassment and had a duties to ensure that
   Case 4:19-cv-00299-RSB-CLR Document 9 Filed 08/27/20 Page 2 of 3



she received adequate accommodation, directly address the discriminatory behavior, and provide

education and training for Citi Trends. (Doc. 8 at 4).

       RHI is a staffing agency that placed plaintiff in a position with the company Citi Trends.

(See doc. 1-1 at 6). Though RHI might have technically employed plaintiff at the time of the

alleged discrimination, Citi Trends controlled her daily responsibilities and held the ultimate

authority to continue or conclude her assignment. In such joint-employer relationships, each

individual employer only bears liability for discriminatory acts within its control. See Llampallas

v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1244–45 (11th Cir. 1998) (plaintiff could not bring sex

discrimination action against employer and non-profit condominium board where the board made

no decisions that affected the terms of her employment); see also Torres-Negrón v. Merck & Co.,

488 F.3d 34, 41 n. 6 (1st Cir. 2007) (“a finding that two companies are an employee's ‘joint

employers’ only affects each employer's liability to the employee for their own actions, not for

each other's actions”); Whitaker v. Milwaukee Cnty., 772 F.3d 802, 811–12 (7th Cir. 2014)

(employer county is not liable under ADA for allegedly discriminatory decisions of state agency

over which it had no control); Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 228–29 (5th

Cir. 2015) (“A staffing agency is liable for the discriminatory conduct of its joint-employer client

if it participates in the discrimination, or if it knows or should have known of the client's

discrimination but fails to take corrective measures within its control.”). This is also consistent

with the policies of the Equal Employment Opportunities Commission. EEOC, Enforcement

Guidance: Application of EEOC Law to Contingent Workers Placed by Temporary Employment

Agencies and Other Staffing Firms at 2260 (1997) (“The [staffing] firm is liable if it participates

in the client's discrimination.”). Plaintiff has not suggested that RHI was aware of the potential

for discrimination or an unwillingness to accommodate her disability at the time of her initial



                                                 2
   Case 4:19-cv-00299-RSB-CLR Document 9 Filed 08/27/20 Page 3 of 3



placement. In fact, the pleadings suggest that plaintiff was specifically requested for the position

and had previously worked with Citi Trends without problem. (Doc. 1-1 at 6). She has also not

alleged that RHI held control or authority over Citi Trends, a separate company. As such, she has

not provided a legal justification for RHI’s liability under the ADA.

       Accordingly, Court overrules plaintiff’s objection and ADOPTS the Report and

Recommendation (doc. 26) as its opinion.             The complaint is DISMISSED WITHOUT

PREJUDICE and the Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 27th day of August, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 3
